Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 1 of 23




                   EXHIBIT C
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 2 of 23
      APOTHIO vs .
      Case No. FP004533A                                                               Page 1

·1· · · · · · SUPERIOR COURT OF THE STATE OF CALIFORNIA

·2· · · · · · · · · IN AND FOR THE COUNTY OF KERN

·3· · · · · · · · · · · METROPOLITAN DIVISION

·4· · · · · ·HON. MARAL INJEJIKIAN, JUDGE, DEPARTMENT 15

·5· · · · · · · · · · · · · · ·--o0o--

·6
· ·   ·_________________________
·7·   · · · · · · · · · · · · · ·)
· ·   ·APOTHIO, LLC,· · · · · · ·)            VOLUME 1 OF 1
·8·   · · · · · · · · · · · · · ·)
· ·   · · · · · ·Plaintiff,· · · )            Pages 1 - 18
·9·   · · · · · · · · · · · · · ·)
· ·   · · · · · · · · · · · · · ·)            Case No. FP004533A
10·   · · · · · ·vs.· · · · · · ·)
· ·   · · · · · · · · · · · · · ·)
11·   · · · · · · · · · · · · · ·)            Bakersfield, California
· ·   ·COUNTY OF KERN,· · · · · ·)
12·   · · · · · · · · · · · · · ·)            JUNE 16, 2020
· ·   · · · · · ·Defendant.· · · )
13·   ·_________________________ )
· ·   · · · · · · · · · · · · · ·)
14·   ·And Related Cross-Actions.)
· ·   ·_________________________ )
15

16· · · · · · · ·REPORTER'S TRANSCRIPT OF PROCEEDINGS

17· · · · · · · · · · · · · ·APPEARANCES:

18·   ·   ·For the Plaintiff· · ROCHE CYRULINK FREEDMAN
· ·   ·   ·APOTHIO, LLC:· · · · By:· RICHARD CIPOLLA, Esq.
19·   ·   ·(Appearing· · · · · ·KATHERINE ESKOVITZ, Esq.
· ·   ·   ·telephonically)· · · 249 16th Street
20·   ·   · · · · · · · · · · · Santa Monica, California 90402

21·   ·   ·For the Defendant·      ·   Kern County Counsel
· ·   ·   ·COUNTY OF KERN:· ·      ·   By:· PHILLIP JENKINS, ESQ.
22·   ·   · · · · · · · · · ·      ·   1115 Truxtun Avenue
· ·   ·   · · · · · · · · · ·      ·   Bakersfield, California 93301
23
· ·   ·   ·For the People:·    ·   ·   Kern County District Attorney
24·   ·   · · · · · · · · ·    ·   ·   By:· KRISTINA GANNON, Deputy
· ·   ·   · · · · · · · · ·    ·   ·   1215 Truxtun Avenue
25·   ·   · · · · · · · · ·    ·   ·   Bakersfield, California 93301

26
· · · ·Reported By:· · · · ·Paulina Iturriria, CSR No. 14289
27· · · · · · · · · · · · · Official Court Reporter

28


                              Superior Court of the State of California
                                         County of Kern                   June 22, 2020 4:15PM
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 3 of 23
     APOTHIO vs .
     Case No. FP004533A                                                             Page 2

·1· · · · · · · · · · · · · · SESSIONS

·2· · · · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE

·3· ·TUESDAY, JUNE 16, 2020
· · · ·MORNING SESSION· · · · · · · · · · · · · · · · · · ·3
·4
· · · ·MOTION· · · · · · · · · · · · · · · · · · · · · · · 3
·5

·6· ·TUESDAY, JUNE 16, 2020
· · · ·AFTERNOON SESSION· · · · · · · · · · · · · · · · · ·5
·7
· · · ·CONTINUED MOTION· · · · · · · · · · · · · · · · · · 5
·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 4 of 23
   APOTHIO vs .
   Case No. FP004533A                                                               Page 3


·1· · · · · ·BAKERSFIELD, CA; TUESDAY, JUNE 16, 2020
·2· · · · · · · · · · · ·MORNING SESSION
·3· · · · ·DEPARTMENT 15· HON. MARAL INJEJIKIAN, JUDGE
·4· · · · · · · · · · · · · ·--o0o--
·5· · · · · · THE COURT:· In the matter of -- is it Apothio?
·6· · · · · · MR. JENKINS:· Yes, Your Honor.
·7· · · · · · THE COURT:· LLC.· FP004533A.· Your
·8· ·appearances, please.
·9· · · · · · MR. JENKINS:· Good morning, Your Honor.
10· ·Phillip Jenkins, Deputy County Counsel, on behalf of
11· ·County of Kern, I guess.
12· · · · · · MS. GANNON:· And Kristina Gannon, Deputy
13· ·District Attorney, appearing with the county.
14· · · · · · MR. JENKINS:· Your Honor, if I may.· This is
15· ·an unusual motion, and I don't -- I think counsel is
16· ·supposed to be on court call.· So if Your Honor would
17· ·set this --
18· · · · · · THE COURT:· It's to release search warrant
19· ·materials.
20· · · · · · MR. JENKINS:· Yes, Your Honor.
21· · · · · · THE COURT:· Okay.
22· · · · · · MR. JENKINS:· I think it would be best to set
23· ·this over for the afternoon, and we could call counsel
24· ·so that they can -- you can entertain argument.· We
25· ·filed an opposition to this, Your Honor, the county did,
26· ·and so I think that --
27· · · · · · THE COURT:· So we're just trailing to 1:30?
28· · · · · · MR. JENKINS:· At this point, now, yes.

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 5 of 23
     APOTHIO vs .
     Case No. FP004533A                                                             Page 4


·1· · · · · · THE COURT:· All right.
·2· · · · · · MR. JENKINS:· Thank you, Your Honor.
·3· · · · · · THE COURT:· All right.· We'll be in recess
·4· ·until 1:30, then.
·5· · · · · · (Whereupon, the matter was trailed to the
·6· · · · · · afternoon session.)
·7
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 6 of 23
   APOTHIO vs .
   Case No. FP004533A                                                               Page 5


·1· · · · · ·BAKERSFIELD, CA; TUESDAY, JUNE 16, 2020
·2· · · · · · · · · · · AFTERNOON SESSION
·3· · · · ·DEPARTMENT 15· HON. MARAL INJEJIKIAN, JUDGE
·4· · · · · · · · · · · · · ·--o0o--
·5· · · · · · THE COURT:· Apothio LLC.· Recalling from this
·6· ·morning.
·7· · · · · · MS. GANNON:· I think we have to call the other
·8· ·party.
·9· · · · · · THE COURT:· Hello.· Can you hear us?
10· · · · · · MS. ESKOVITZ:· Good morning, Your Honor.
11· · · · · · THE COURT:· Well, it's good afternoon, but,
12· ·hi.· We're calling the motion on the Apothio LLC matter.
13· · · · · · MS. ESKOVITZ:· Yes.· Your Honor, my colleague
14· ·Richard Cipolla is prepared -- with the Court's
15· ·permission, he's prepared to argue today if he's on the
16· ·line.
17· · · · · · THE COURT:· Okay.· So he's handling it instead
18· ·of you?
19· · · · · · MS. ESKOVITZ:· If that's all right with Your
20· ·Honor, yeah.· He's prepared to argue today.
21· · · · · · THE COURT:· Okay.· Thank you.
22· · · · · · MR. JENKINS:· Good afternoon.· Phillip Jenkins
23· ·on behalf of the County of Kern.
24· · · · · · THE COURT:· We're calling -- the other
25· ·attorney.· Mr. Cipolla, can you hear me?
26· · · · · · MR. CIPOLLA:· Yes, I can, Your Honor.
27· · · · · · THE COURT:· Good afternoon.· I'm calling the
28· ·Apothio LLC matter, FP004533A.· I need everyone's

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 7 of 23
   APOTHIO vs .
   Case No. FP004533A                                                               Page 6


·1· ·appearances, please, starting with you, sir.
·2· · · · · · MR. CIPOLLA:· Richard Cipolla on behalf of
·3· ·Apothio LLC.
·4· · · · · · MR. JENKINS:· Good afternoon, Your Honor.
·5· ·Phillip Jenkins on behalf of County of Kern.
·6· · · · · · MS. GANNON:· Kristina Gannon on behalf of the
·7· ·D.A.'s office.
·8· · · · · · THE COURT:· I'm going to ask that everybody
·9· ·speak up.
10· · · · · · Go ahead.
11· · · · · · MR. CIPOLLA:· Thank you.· And good afternoon,
12· ·Your Honor.· For almost eight months now, we have been
13· ·trying to obtain the probable cause activated and other
14· ·search warrant materials that allege misdemeanor
15· ·investigation.· A misdemeanor investigation in which no
16· ·arrests have been made or charges dropped.· Our request
17· ·should be simple because each such warrant material
18· ·should all be open court records by now.· Kern County is
19· ·unlawfully withholding materials to cover up their
20· ·unlawful destruction of 500 acres of legal crops.
21· ·Apothio uses this hemp to research, among other things,
22· ·epilepsy treatment for children and for Cerro Coso
23· ·Community College.
24· · · · · · Now, we have tried everything to get the
25· ·search warrant materials, but the county just keep
26· ·laying out hoops for us to jump through.· When we ask
27· ·for the materials, the county claims they are placing
28· ·them under seal and we should go to court.· Although

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 8 of 23
   APOTHIO vs .
   Case No. FP004533A                                                               Page 7


·1· ·the county --
·2· · · · · · THE COURT:· I'm sorry.· They claim -- wait.
·3· ·Wait.· Wait.· When you ask for the materials, the county
·4· ·claims what?
·5· · · · · · MR. CIPOLLA:· They are completely sealed.
·6· · · · · · THE COURT:· I'm not understanding.
·7· · · · · · MR. CIPOLLA:· When we ask the county for a
·8· ·copy of the search warrant materials that they used to
·9· ·search our client's crops, they say all the materials
10· ·are sealed so they can't give them to us.
11· · · · · · THE COURT:· Sealed.· Okay.· Got it.
12· · · · · · MR. CIPOLLA:· Sealed.· Yes.· But they don't
13· ·point to any sealing order or even a docket number for a
14· ·seal, even though it's been eight months since they
15· ·executed the warrant and destroyed Apothio's crops.· So
16· ·when we went to court seeking judicial notice of the
17· ·search warrant materials were not sealed, Kern County
18· ·could not produce the documents and argued that we
19· ·should have instead filed an unsealing motion.
20· · · · · · Then when we filed this motion to release the
21· ·amended warrant materials, Kern County changes tune and
22· ·argues that it's procedurally improper.· Then we filed a
23· ·mandamus petition for the return of warrant materials.
24· ·Kern County argued that there's no redress for the late
25· ·return of a warrant, and then only yesterday produced an
26· ·unsubstantiated, self-serving statement that something
27· ·was returned, but won't and can't justify what was
28· ·returned.· And now in our federal case for redress for

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 9 of 23
   APOTHIO vs .
   Case No. FP004533A                                                               Page 8


·1· ·the county's violation of Apothio's rights, the county
·2· ·is throwing our lack of access to the warrant back in
·3· ·our face.· Last Friday, they moved to dismiss on the
·4· ·basis that we don't have the probable cause affidavit,
·5· ·even while arguing to this Court, this motion, that we
·6· ·could obtain the affidavit in discovery in the federal
·7· ·case.
·8· · · · · · So, Your Honor, my goal is simple today.· We
·9· ·just want to determine whether the search warrant
10· ·materials are sealed and then proceed accordingly.· If
11· ·the materials are not sealed, the Court should make them
12· ·public like any other judicial record.· If they are
13· ·sealed, we're moving to unseal them and Kern County has
14· ·the burden to justify the seal.· And our position is
15· ·that they are not sealed because there's no evidence
16· ·that a judge made any post-execution findings justifying
17· ·any seal.· But, Your Honor, the narrow question today is
18· ·whether the search warrant materials are currently under
19· ·seal, and if they are under seal, that they should
20· ·remain under complete seal, be partly redacted, or made
21· ·public in their entirety.· Rather than addressing these
22· ·questions and despite having months to show these
23· ·materials are sealed or should be completely sealed, the
24· ·county is playing procedural games with one goal in
25· ·mind, to delay the release of who is responsible.· And
26· ·at the end of the day, if the sheriff or county counsel
27· ·or the D.A. was so worried about the search warrant
28· ·material becoming public, they could've come to court

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 10 of 23
    APOTHIO vs .
    Case No. FP004533A                                                              Page 9


·1· ·and moved to seal the materials at any time in the last
·2· ·eight months.· They haven't, and it's too late to do so
·3· ·now.
·4· · · · · · THE COURT:· Okay.
·5· · · · · · MR. CIPOLLA:· At this point, I'm happy to
·6· ·answer any questions you want to ask me.
·7· · · · · · THE COURT:· Not right now.· Hold on.· Let's
·8· ·see what they have to say.· Go ahead.
·9· · · · · · MR. JENKINS:· Good afternoon, Your Honor.
10· ·Phillip Jenkins on behalf of the County of Kern.
11· · · · · · Your Honor, this motion is improperly before
12· ·this Court.· As counsel on the phone stated, he has
13· ·initiated two civil actions against the county.· One
14· ·specifically against the sheriff's office, and one
15· ·against the sheriff's office -- one in state court and
16· ·one in federal court, Your Honor.· He's requesting that
17· ·today Your Honor not just unseal records but that we
18· ·produce these records and verify these records.· While
19· ·he requested that from Your Honor, he's also -- we have
20· ·pending discovery in those civil matters.· There's a
21· ·case that I cited in my opposition to this, Your Honor,
22· ·which states that a party which goes to a Superior Court
23· ·and chooses one department should stick within that
24· ·department.· If this Court were today require the county
25· ·to produce these records, you would rob us of our rights
26· ·in the discovery act under the civil court, and that's
27· ·improper.· As to whether or not these records are -- as
28· ·to whether or not these records are sealed or

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM  YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 11 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 10


·1· ·privileged, Judge Bradshaw, who is hearing the state
·2· ·matter before him, he previously denied a motion by
·3· ·counsel which sought to make a declaration that the --
·4· ·that the records were not sealed, and then also that
·5· ·they were judicially noticeable.· He denied that motion
·6· ·in its entirety.· When a Court does that, they deny the
·7· ·motion, they deny every single prayer or request.· Judge
·8· ·Bradshaw didn't issue a formal order which detailed his
·9· ·reasoning, he just said the motion is denied.· Part of
10· ·that motion was to unseal those records.· It's improper
11· ·for them to come back to a different judge to say,
12· ·Judge, can you determine --
13· · · · · · THE COURT:· I'm sorry.· If I could interrupt.
14· ·Let's take one step at a time.· He's saying he doesn't
15· ·even know that they are sealed.· On what do you base
16· ·your contention that they are?
17· · · · · · MR. JENKINS:· Your Honor, I think he's
18· ·misstating the county's contention.· The county has said
19· ·over and over again that these records, on the face of
20· ·the search warrant that was issued by Judge Brumfield,
21· ·there's a sealing order on that face.
22· · · · · · THE COURT:· There is?
23· · · · · · MR. JENKINS:· It says sealed requested, sealed
24· ·granted.· Yes.· That was before Judge Bradshaw.
25· · · · · · THE COURT:· Counsel, do you not have that?
26· · · · · · MR. CIPOLLA:· Your Honor, we have three pages
27· ·of a warrant and a signature page.· On the signature
28· ·page says Hobbs sealed, requested no.· And granted no.

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 12 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 11


·1· ·And then it has the separate entry that says seal
·2· ·granted -- seal requested yes.· And seal granted yes.
·3· ·But our understanding is that seal granted entry means
·4· ·that it was sealed in -- at the discretionary time
·5· ·period from when it's executed so that the subject of
·6· ·the warrant isn't aware that the search warrant is
·7· ·coming.· So it's only in the discretionary time period,
·8· ·and that there's no order that you would expect making
·9· ·findings about why its seal is necessary in this case,
10· ·especially for materials that did not exist yet before
11· ·the search warrant was conducted, such as photos or test
12· ·results of the day of the search.
13· · · · · · MR. JENKINS:· Your Honor, if I could continue.
14· · · · · · THE COURT:· Go ahead.
15· · · · · · MR. JENKINS:· My argument before Judge
16· ·Bradshaw was simply Judge Brumfield issued a sealing
17· ·order the matter should go back before her to see what
18· ·the nature of the sealing order that was.· But
19· ·subsequent to that, on information I believe I put
20· ·before Judge Bradshaw that there's an ongoing criminal
21· ·investigation into this matter, meaning that even if the
22· ·records are not sealed, they are privileged under
23· ·Evidence Code 1040, and it would be improper for the
24· ·Court under the separation of powers document to tell
25· ·the district attorney to expedite an investigation into
26· ·crimes whether it's a misdemeanor or a more serious
27· ·crime at which we don't know at this time because the
28· ·D.A. has not made a determination as to charges, and so

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 13 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 12


·1· ·I think it would be improper.
·2· · · · · · I already referred Judge Bradshaw that it
·3· ·would be improper for the court to release these records
·4· ·wherein they are being used as a part of an ongoing
·5· ·investigation.
·6· · · · · · And all that is to say, Your Honor, that today
·7· ·we're before you for something that has been previously
·8· ·decided, but more importantly, if the Court were to say
·9· ·today for the sheriffs to put -- the request is only
10· ·that you find that these records are not sealed but also
11· ·that the sheriff's department produce them today and
12· ·verify them as authentic or authenticate them.· That's
13· ·another way of saying, in civil discovery, produce these
14· ·records and provide verification that they are true.
15· · · · · · Discovery is pending in this case, which I
16· ·attached in my opposition, which is not due until
17· ·tomorrow.· If the Court were to order us to do that
18· ·today, what you would be doing is robbing the county of
19· ·its rights under the discovery act to object to these
20· ·things on privileged basis, and I think the problem for
21· ·plaintiff's counsel or for district's counsel in this
22· ·instance is that the criminal investigation is just not
23· ·moving quick enough for them, but the reality is that
24· ·they have sued the county in two separate venues, which
25· ·have discovery process, which they can avail themselves
26· ·of, but what they are trying to do is circumvent those
27· ·processes, come to criminal court, which I think is
28· ·improper, and it's just not an efficient use of anyone's

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 14 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 13


·1· ·time and resources in this matter.
·2· · · · · · THE COURT:· Anything for you?
·3· · · · · · MS. GANNON:· As a representative for the
·4· ·District Attorney's office, the case is still pending
·5· ·within our office.
·6· · · · · · THE COURT:· Nothing has been filed yet?
·7· · · · · · MS. GANNON:· Nothing has been filed and
·8· ·nothing has been rejected.
·9· · · · · · THE COURT:· Okay.· Anything else for you,
10· ·counsel?
11· · · · · · MR. CIPOLLA:· Your Honor, if I may quickly --
12· ·I want to point out that whether there's discovery due
13· ·in the mandamus proceeding tomorrow, these are court
14· ·records which are subject to highly different rules and
15· ·here there are no procedural concerns as laid out in the
16· ·briefing.· First and chiefly, practically, we're here
17· ·because Judge Bradshaw told us to come here in the
18· ·mandamus proceeding.· When we had the hearing on the
19· ·judicial notice motion, he commented that he didn't have
20· ·any warrant material in front of him so he couldn't take
21· ·notice on whether the contents within the materials were
22· ·sealed or not.· And then he denied the motion in its
23· ·entirety, but in a minute entry, with absolutely no
24· ·finding.· So to say that he denied this motion and we're
25· ·trying to run around it is disingenuous because, as the
26· ·county knows, before we filed this motion, we called
27· ·Judge Bradshaw's chambers and asked to file it before
28· ·him, and he said no, go to the criminal division and

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 15 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 14


·1· ·file it there.· So we're here because he told us to be
·2· ·here.· They told us to come there, and the kind of cases
·3· ·that county counsel is talking about with concerns
·4· ·involve a much more direct conflict with the same exact
·5· ·proceedings.· So, for example, in the main case they
·6· ·cite, on the same day, one judge set a trial date in the
·7· ·matter, while another judge dismissed the case for
·8· ·failing to set a trial date.· That kind of conflict we
·9· ·agree might require dismissal of this case, but that is
10· ·not the kind of conflict we have here where we're
11· ·discussing whether the Court should unseal or dismiss
12· ·its own records.
13· · · · · · MR. JENKINS:· And just for the record, Your
14· ·Honor, I would point out that counsel has stated that he
15· ·had a conversation with Judge Bradshaw to file this
16· ·motion here.· County counsel wasn't a part of any
17· ·conversation with Judge Bradshaw as to where this motion
18· ·should be filed.· Counsel has quoted me from previous
19· ·argument.· I just also point out in the recent case the
20· ·Fifth District Court of Appeals has stated that
21· ·arguments of counsel are not -- have no weight and are
22· ·of no value.· So to try to use my previous statements
23· ·and/or ex-parte communication with a judicial officer as
24· ·to what should be filed I think is improper, in and of
25· ·itself, but in that case --
26· · · · · · THE COURT:· So you are saying you were not a
27· ·party to any conversation with Judge Bradshaw where he
28· ·said that you ought -- that he ought to bring this here?

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 16 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 15


·1· · · · · · MR. JENKINS:· That's correct, Your Honor.· And
·2· ·that case --
·3· · · · · · THE COURT:· Or anyone else in your office?
·4· · · · · · MR. JENKINS:· Well, no.· No one else.· I'm the
·5· ·person on the case.· No one else was involved in that
·6· ·conversation, nor was our office involved in any
·7· ·conversation that I believe they had with Judge
·8· ·Brumfield about whether or not there was a sealing
·9· ·record on these records.· And the case that I was
10· ·referencing was Kern County versus Alta Sierra Holistic
11· ·Exchange Service that the Fifth District just recently
12· ·said that our arguments in court have no value or no
13· ·weight, right?· So it's up to counsel to pursue its own
14· ·case.
15· · · · · · All this is just to say that the principle is
16· ·of having -- going to one department as Judge Bradshaw
17· ·is the one overseeing the state civil matter, right?
18· ·Therefore, he knows and he's aware of all the parties
19· ·and rights and privileges.· If there are going to be
20· ·documents that are being requested of a represented
21· ·party in another court, it would make sense that it
22· ·would go in front of Judge Bradshaw; therefore, he can
23· ·make -- he can judge the rights and privileges of each
24· ·party.· So I think it's all improper and just --
25· · · · · · THE COURT:· I'm not sure why he would say to
26· ·anybody that it should be brought here.
27· · · · · · Counsel, anything for you?
28· · · · · · MR. CIPOLLA:· Yes, Your Honor.· To be clear,

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 17 of 23
    APOTHIO vs .
    Case No. FP004533A                                                             Page 16


·1· ·last Friday, we had a case management conference before
·2· ·Judge Bradshaw and he offered, unsolicited, that he was
·3· ·aware that this hearing was happening today.· He did not
·4· ·complain about it.· He didn't say, why did you bring
·5· ·that motion here?
·6· · · · · · THE COURT:· Wait.· Wait.· Wait.· Wait.· But
·7· ·that's very different than you ought to take it to the
·8· ·criminal court.
·9· · · · · · MR. CIPOLLA:· Well, we asked him -- to be
10· ·clear, we asked for a hearing date on this motion for
11· ·him, and he said, go to criminal case -- in his chambers
12· ·he said, go to criminal court.· I agree, Judge
13· ·Bradshaw -- opposing counsel wasn't part of that
14· ·conversation, but our understanding is the state rules
15· ·are we have to get a hearing date before we file a
16· ·motion.· So we called to get the hearing date, and they
17· ·said, don't file it here.· File it in criminal court.
18· · · · · · MR. JENKINS:· I would just point out the
19· ·proper procedure is to call the clerks office, not a
20· ·judge's personal staff or judge.
21· · · · · · THE COURT:· You know, if that's -- if that's
22· ·his position, I would like him to state it with all
23· ·parties present so that everyone can argue their
24· ·viewpoint, and I'm not going to grant this at this time.
25· ·Anything --
26· · · · · · MR. JENKINS:· Understood, Your Honor.
27· · · · · · THE COURT:· Anything else for anybody's
28· ·records?

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
                                                                                          YVer1f
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 18 of 23
     APOTHIO vs .
     Case No. FP004533A                                                            Page 17


·1· ·MR. CIPOLLA:· No.· Thank you, Your Honor.
·2· ·THE COURT:· Thank you.
·3· ·MR. JENKINS:· Thank you, Your Honor.
·4· ·(Whereupon, no further proceedings were heard
·5· ·in this matter on this date.)
·6· · · · · · · · · --o0o--
·7
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
 Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 19 of 23
     APOTHIO vs .
     Case No. FP004533A                                                            Page 18

·1· ·STATE OF CALIFORNIA· )
· · · · · · · · · · · · · )· SS.
·2· ·COUNTY OF KERN· · · ·)

·3

·4

·5

·6· · · · · · I, Paulina Iturriria, CSR No. 14289, Official

·7· ·Court Reporter of the Superior Court of the State of

·8· ·California, County of Kern, do hereby certify that the

·9· ·foregoing transcript in the matter of APOTHIO, LLC vs.

10· ·COUNTY OF KERN, Case No. FP004533A, JUNE 16, 2020,

11· ·consisting of pages numbered 1 through 18, inclusive, is

12· ·a complete, true, and correct transcription of the

13· ·stenographic notes as taken by me in the above-entitled

14· ·matter.

15

16

17· · · · · · Dated this 22nd day of June, 2020.

18

19

20

21
· · · · · · · ________________________________________
22
· · · · · · · Paulina Iturriria, CSR No. 14289
23· · · · · · Official Court Reporter

24

25

26

27

28


                           Superior Court of the State of California
                                      County of Kern                   June 22, 2020 4:15PM
Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 20 of 23
   APOTHIO vs .
   Case No. FP004533A                                                                    ·Index: --o0o--..crops

                              Apothio's 7:15 8:1           burden 8:14                completely 7:5 8:23
                 -
                              Appeals 14:20                                           concerns 13:15 14:3
                                                                        C
    --o0o-- 3:4 5:4           appearances 3:8 6:1                                     conducted 11:11
                              appearing 3:13               CA 3:1 5:1                 conference 16:1
                 1            argue 5:15,20 16:23                                     conflict 14:4,8,10
                                                           call 3:16,23 5:7 16:19
    1040 11:23                argued 7:18,24               called 13:26 16:16         contention 10:16,18

    15 3:3 5:3                argues 7:22                  calling 5:12,24,27         contents 13:21

    16 3:1 5:1                arguing 8:5                  case 7:28 8:7 9:21 11:9    continue 11:13
                              argument 3:24 11:15           12:15 13:4 14:5,7,9,19,   conversation 14:15,
    1:30 3:27 4:4                                           25 15:2,5,9,14 16:1,11
                               14:19                                                   17,27 15:6,7 16:14
                              arguments 14:21              cases 14:2                 copy 7:8
                 2
                               15:12                       Cerro 6:22                 correct 15:1
    2020 3:1 5:1              arrests 6:16                 chambers 13:27 16:11       Coso 6:22
                              attached 12:16               charges 6:16 11:28         could've 8:28
                 5
                              attorney 3:13 5:25           chiefly 13:16              counsel 3:10,15,23
                               11:25
    500 6:20                                               children 6:22               8:26 9:12 10:3,25 12:21
                              Attorney's 13:4                                          13:10 14:3,14,16,18,21
                                                           chooses 9:23                15:13,27 16:13
                 A            authentic 12:12
                                                           Cipolla 5:14,25,26 6:2,    county 3:10,11,13,25
                              authenticate 12:12            11 7:5,7,12 9:5 10:26      5:23 6:5,18,25,27 7:1,3,
    absolutely 13:23                                        13:11 15:28 16:9 17:1
                              avail 12:25                                              7,17,21,24 8:1,13,24,26
    access 8:2                                             circumvent 12:26            9:10,13,24 10:18 12:18,
                              aware 11:6 15:18 16:3                                    24 13:26 14:3,16 15:10
    acres 6:20                                             cite 14:6
                                                                                      county's 8:1 10:18
    act 9:26 12:19                         B               cited 9:21
                                                                                      court 3:5,7,16,18,21,27
    actions 9:13                                           civil 9:13,20,26 12:13
                              back 8:2 10:11 11:17                                     4:1,3 5:5,9,11,17,21,24,
    activated 6:13                                          15:17                      27 6:8,18,28 7:2,6,11,
                              BAKERSFIELD 3:1                                          16 8:5,11,28 9:4,7,12,
    addressing 8:21                                        claim 7:2
                               5:1                                                     15,16,22,24,26 10:6,13,
    affidavit 8:4,6                                        claims 6:27 7:4             22,25 11:14,24 12:3,8,
                              base 10:15
                                                           clear 15:28 16:10           17,27 13:2,6,9,13
    afternoon 3:23 4:6 5:2,   basis 8:4 12:20                                          14:11,20,26 15:3,12,21,
     11,22,27 6:4,11 9:9                                   clerks 16:19                25 16:6,8,12,17,21,27
                              behalf 3:10 5:23 6:2,5,6
    agree 14:9 16:12           9:10                        client's 7:9                17:2

    ahead 6:10 9:8 11:14      Bradshaw 10:1,8,24           Code 11:23                 Court's 5:14
    allege 6:14                11:16,20 12:2 13:17                                    cover 6:19
                                                           colleague 5:13
                               14:15,17,27 15:16,22
    Alta 15:10                 16:2,13                     College 6:23               crime 11:27
    amended 7:21              Bradshaw's 13:27             commented 13:19            crimes 11:26
    and/or 14:23              briefing 13:16               communication 14:23        criminal 11:20 12:22,
                                                                                       27 13:28 16:8,11,12,17
    anybody's 16:27           bring 14:28 16:4             Community 6:23
                                                                                      crops 6:20 7:9,15
    anyone's 12:28            brought 15:26                complain 16:4
    Apothio 3:5 5:5,12,28     Brumfield 10:20 11:16        complete 8:20
     6:3,21                    15:8



                                     Superior Court of the State of California
                                                County of Kern                          June 22, 2020 4:15PM
Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 21 of 23
   APOTHIO vs .
   Case No. FP004533A                                                                      ·Index: D.A...Kristina

                                                                                       improperly 9:11
                 D                          E                            G
                                                                                       information 11:19
    D.A. 8:27 11:28            efficient 12:28             games 8:24                  initiated 9:13
    D.a.'s 6:7                 end 8:26                    Gannon 3:12 5:7 6:6         INJEJIKIAN 3:3 5:3
                                                            13:3,7                     instance 12:22
    date 14:6,8 16:10,15,16    entertain 3:24
                                                           give 7:10                   interrupt 10:13
    day 8:26 11:12 14:6        entirety 8:21 10:6
                                13:23                      goal 8:8,24                 investigation 6:15
    decided 12:8
                               entry 11:1,3 13:23          good 3:9 5:10,11,22,27       11:21,25 12:5,22
    declaration 10:3
                                                            6:4,11 9:9                 involve 14:4
                               epilepsy 6:22
    delay 8:25
                                                           grant 16:24                 involved 15:5,6
                               ESKOVITZ 5:10,13,19
    denied 10:2,5,9 13:22,
                                                           granted 10:24,28 11:2,      issue 10:8
     24                        everyone's 5:28
                                                            3
    deny 10:6,7                evidence 8:15 11:23                                     issued 10:20 11:16
                                                           guess 3:11
    department 3:3 5:3         ex-parte 14:23
     9:23,24 12:11 15:16                                                                            J
                               exact 14:4                                H
    Deputy 3:10,12
                               Exchange 15:11                                          Jenkins 3:6,9,10,14,20,
    destroyed 7:15                                         handling 5:17                22,28 4:2 5:22 6:4,5
                               executed 7:15 11:5
                                                           happening 16:3               9:9,10 10:17,23 11:13,
    destruction 6:20
                               exist 11:10                                              15 14:13 15:1,4 16:18,
    detailed 10:8                                          happy 9:5                    26 17:3
                               expect 11:8
    determination 11:28                                    hear 5:9,25                 judge 3:3 5:3 8:16 10:1,
                               expedite 11:25                                           7,11,12,20,24 11:15,16,
    determine 8:9 10:12                                    hearing 10:1 13:18
                                                            16:3,10,15,16               20 12:2 13:17,27 14:6,
    direct 14:4                             F                                           7,15,17,27 15:7,16,22,
                                                           hemp 6:21                    23 16:2,12,20
    discovery 8:6 9:20,26
     12:13,15,19,25 13:12      face 8:3 10:19,21           highly 13:14                judge's 16:20
    discretionary 11:4,7       failing 14:8                Hobbs 10:28                 judicial 7:16 8:12 13:19
                               federal 7:28 8:6 9:16       Hold 9:7                     14:23
    discussing 14:11
                               file 13:27 14:1,15 16:15,   Holistic 15:10              judicially 10:5
    disingenuous 13:25
                                17                                                     jump 6:26
    dismiss 8:3 14:11                                      HON 3:3 5:3
                               filed 3:25 7:19,20,22                                   JUNE 3:1 5:1
    dismissal 14:9                                         Honor 3:6,9,14,16,20,
                                13:6,7,26 14:18,24
                                                            25 4:2 5:10,13,20,26       justify 7:27 8:14
    dismissed 14:7             find 12:10                   6:4,12 8:8,17 9:9,11,16,
                                                            17,19,21 10:17,26          justifying 8:16
    district 3:13 11:25 13:4   finding 13:24
     14:20 15:11                                            11:13 12:6 13:11 14:14
                               findings 8:16 11:9           15:1,28 16:26 17:1,3                    K
    district's 12:21
                               formal 10:8                 hoops 6:26
    division 13:28                                                                     Kern 3:11 5:23 6:5,18
                               FP004533A 3:7 5:28                                       7:17,21,24 8:13 9:10
    docket 7:13                                                          I
                               Friday 8:3 16:1                                          15:10
    document 11:24
                               front 13:20 15:22           importantly 12:8            kind 14:2,8,10
    documents 7:18 15:20
                                                           improper 7:22 9:27          Kristina 3:12 6:6
    dropped 6:16                                            10:10 11:23 12:1,3,28
    due 12:16 13:12                                         14:24 15:24




                                     Superior Court of the State of California
                                                County of Kern                           June 22, 2020 4:15PM
Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 22 of 23
   APOTHIO vs .
   Case No. FP004533A                                                             ·Index: lack..representative

                               motion 3:15 5:12 7:19,      13:4                     processes 12:27
                 L              20 8:5 9:11 10:2,5,7,9,
                                                          period 11:5,7             produce 7:18 9:18,25
                                10 13:19,22,24,26
                                                                                     12:11,13
    lack 8:2                    14:16,17 16:5,10,16       permission 5:15
                                                                                    produced 7:25
    laid 13:15                 moved 8:3 9:1              person 15:5
                                                                                    proper 16:19
    late 7:24 9:2              moving 8:13 12:23          personal 16:20
                                                                                    provide 12:14
    laying 6:26                                           petition 7:23
                                           N                                        public 8:12,21,28
    legal 6:20                                            Phillip 3:10 5:22 6:5
                                                           9:10                     pursue 15:13
    LLC 3:7 5:5,12,28 6:3      narrow 8:17
                                                          phone 9:12                put 11:19 12:9
                               nature 11:18
                 M                                        photos 11:11
                               notice 7:16 13:19,21                                             Q
                                                          placing 6:27
    made 6:16 8:16,20          noticeable 10:5
     11:28                                                plaintiff's 12:21         question 8:17
                               number 7:13
    main 14:5                                             playing 8:24              questions 8:22 9:6
    make 8:11 10:3 15:21,                  O              point 3:28 7:13 9:5       quick 12:23
     23                                                    13:12 14:14,19 16:18
                                                                                    quickly 13:11
                               object 12:19               position 8:14 16:22
    making 11:8                                                                     quoted 14:18
                               obtain 6:13 8:6            post-execution 8:16
    management 16:1
                               offered 16:2               powers 11:24                          R
    mandamus 7:23
     13:13,18                  office 6:7 9:14,15 13:4,   practically 13:16
                                5 15:3,6 16:19                                      reality 12:23
    MARAL 3:3 5:3                                         prayer 10:7
                               officer 14:23                                        reasoning 10:9
    material 6:17 8:28                                    prepared 5:14,15,20
     13:20                     ongoing 11:20 12:4                                   Recalling 5:5
                                                          present 16:23
    materials 3:19 6:14,19,    open 6:18                                            recent 14:19
     25,27 7:3,8,9,17,21,23                               previous 14:18,22
                               opposing 16:13                                       recently 15:11
     8:10,11,18,23 9:1 11:10                              previously 10:2 12:7
     13:21                     opposition 3:25 9:21                                 recess 4:3
                                12:16                     principle 15:15
    matter 3:5 4:5 5:12,28                                                          record 8:12 14:13 15:9
     10:2 11:17,21 13:1 14:7   order 7:13 10:8,21         privileged 10:1 11:22
     15:17                                                 12:20                    records 6:18 9:17,18,
                                11:8,17,18 12:17
                                                                                     25,27,28 10:4,10,19
    matters 9:20               overseeing 15:17           privileges 15:19,23        11:22 12:3,10,14 13:14
                                                          probable 6:13 8:4          14:12 15:9 16:28
    meaning 11:21
                                           P              problem 12:20             redacted 8:20
    means 11:3
    mind 8:25                                             procedural 8:24 13:15     redress 7:24,28
                               pages 10:26
    minute 13:23                                          procedurally 7:22         referencing 15:10
                               part 10:9 12:4 14:16
    misdemeanor 6:14,15         16:13                     procedure 16:19           referred 12:2
     11:26                     parties 15:18 16:23        proceed 8:10              rejected 13:8
    misstating 10:18           partly 8:20                proceeding 13:13,18       release 3:18 7:20 8:25
                                                                                     12:3
    months 6:12 7:14 8:22      party 5:8 9:22 14:27       proceedings 14:5
     9:2                        15:21,24                                            remain 8:20
                                                          process 12:25
    morning 3:2,9 5:6,10       pending 9:20 12:15                                   representative 13:3



                                    Superior Court of the State of California
                                               County of Kern                         June 22, 2020 4:15PM
Case 1:20-cv-00522-NONE-JLT Document 34-4 Filed 07/13/20 Page 23 of 23
   APOTHIO vs .
   Case No. FP004533A                                                            ·Index: represented..yesterday

    represented 15:20         set 3:17,22 14:6,8         today 5:15,20 8:8,17          8:2,9,18,27 10:20,27
                                                          9:17,24 12:6,9,11,18         11:6,11 13:20
    request 6:16 10:7 12:9    sheriff 8:26
                                                          16:3
                                                                                      weight 14:21 15:13
    requested 9:19 10:23,     sheriff's 9:14,15 12:11
                                                         told 13:17 14:1,2
     28 11:2 15:20                                                                    withholding 6:19
                              sheriffs 12:9
                                                         tomorrow 12:17 13:13
    requesting 9:16                                                                   worried 8:27
                              show 8:22
                                                         trailed 4:5
    require 9:24 14:9
                              Sierra 15:10
                                                         trailing 3:27                           Y
    research 6:21
                              signature 10:27
                                                         treatment 6:22
    resources 13:1                                                                    yesterday 7:25
                              simple 6:17 8:8
                                                         trial 14:6,8
    responsible 8:25
                              simply 11:16
                                                         true 12:14
    results 11:12
                              single 10:7
                                                         TUESDAY 3:1 5:1
    return 7:23,25
                              sir 6:1
                                                         tune 7:21
    returned 7:27,28
                              sought 10:3
    Richard 5:14 6:2
                              speak 6:9                                 U
    rights 8:1 9:25 12:19
                              specifically 9:14
     15:19,23                                            understanding 7:6
                              staff 16:20                 11:3 16:14
    rob 9:25
                              starting 6:1               Understood 16:26
    robbing 12:18
                              state 9:15 10:1 15:17      unlawful 6:20
    rules 13:14 16:14
                               16:14,22
    run 13:25                                            unlawfully 6:19
                              stated 9:12 14:14,20
                                                         unseal 8:13 9:17 10:10
                              statement 7:26              14:11
                S
                              statements 14:22           unsealing 7:19
    seal 6:28 7:14 8:14,17,   states 9:22                unsolicited 16:2
     19,20 9:1 11:1,2,3,9
                              step 10:14                 unsubstantiated 7:26
    sealed 7:5,10,11,12,17
     8:10,11,13,15,23 9:28    stick 9:23                 unusual 3:15
     10:4,15,23,28 11:4,22    subject 11:5 13:14
     12:10 13:22
                              subsequent 11:19                          V
    sealing 7:13 10:21
     11:16,18 15:8            sued 12:24                 venues 12:24
    search 3:18 6:14,25       Superior 9:22              verification 12:14
     7:8,9,17 8:9,18,27
                              supposed 3:16              verify 9:18 12:12
     10:20 11:6,11,12
    seeking 7:16                                         versus 15:10
                                           T
    self-serving 7:26                                    viewpoint 16:24

    sense 15:21               talking 14:3               violation 8:1

    separate 11:1 12:24       test 11:11
                              things 6:21 12:20                         W
    separation 11:24
    Service 15:11             throwing 8:2               wait 7:2,3 16:6
    session 3:2 4:6 5:2       time 9:1 10:14 11:4,7,     warrant 3:18 6:14,17,
                               27 13:1 16:24              25 7:8,15,17,21,23,25



                                   Superior Court of the State of California
                                              County of Kern                            June 22, 2020 4:15PM
